PER CURIAM: *  Defendant-Appellant Heather Lynn Gantt, federal prisoner # 00535-380, appeals the denial of her motion for concurrent sentencing. Her claims pertain to the manner in which her federal sentence was calculated and is being enforced, so they arise under 28 U.S.C. § 2241. See Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). Gantt is not incarcerated in the Western District of Texas, so the district court lacked jurisdiction over any of her § 2241 claims. See id. The district court’s order is AFFIRMED.   Pursuant to 5th Cir, R, 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.